94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Janice RODGERS;  Malik Price;  Marita Rodgers;  CharlesPrice;  Donna Price, Plaintiffs-Appellants,v.CITY OF LOS ANGELES;  Timothy Crass;  Derek Chew,Defendants-Appellees.
No. 94-56568.
United States Court of Appeals, Ninth Circuit.
Argued April 10, 1996.Submission Deferred April 22, 1996.Resubmitted July 29, 1996.Decided Aug. 14, 1996.

1
Before:  O'SCANNLAIN and TROTT, Circuit Judges;  VAN SICKLE,* District Judge.


2
MEMORANDUM**


3
On April 22, 1996 we remanded this case to the district court to make factual findings on the following issues:  (1) Whether Rodgers' "motions in limine" for judgment as a matter of law regarding the validity of entry and color authority issues, filed the first day of trial, September 27, 1994 were timely;  and (2) Whether the district court ruled on such motions.  On remand, the court treated the filings as timely and ruled on the motions, stating:  "Although the Court did not state on the record that motions for judgment were denied, the effect of the Court's ruling was to deny those motions."   In support of this statement, it also cited to the clerk's minutes of the October 7, 1994 proceedings which clearly state:  "Pla & Dft mot for jdgmt as a matter of law is denied."


4
We conclude that the judge's factual finding is not clearly erroneous.  Accordingly, we affirm the district court's judgment on the verdict for the City.


5
AFFIRMED.



*
 The Honorable Bruce M. Van Sickle, Senior United States District Judge for the District of North Dakota, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3